Citation Nr: 1121097	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-14 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The appeal ensued following a December 2006 rating decision in which service connection for right ear sensorineural hearing loss was granted, and a noncompensable rating was assigned, effective from April 24, 2006.  The decision also denied service connection for a left ear hearing loss.  The Veteran timely appealed.  Those issues were remanded by the Board in April 2010.  While in remand status, in an August 2010 rating decision, service connection was granted for hearing loss in the left ear.  The noncompensable rating for the right ear was continued.  A noncompensable rating for the left ear was assigned effective from April 24, 2006.  Thus, the claims on appeal are now combined and as listed on the title page of this decision.  

In December 2010, the claim was remanded so that the April 2010 VA audiometric examination report could be reviewed with regard to the issue of entitlement to an initial (compensable) rating for bilateral hearing loss.  This development has been completed, and the claim has been returned to the Board for further appellate consideration.  


FINDING OF FACT

Audiometric testing has revealed, at worst, level I hearing acuity in the right ear and in the left ear.



CONCLUSION OF LAW

The criteria for an increased (compensable) rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 3.350, 3.385, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a May 2006 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the May 2006 VCAA letter mentioned above.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including STRs.  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).

Hearing Loss

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2010).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background and Analysis

On the VA authorized audiological evaluation in November 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
20
40
LEFT
5
0
10
20
35

Speech audiometry revealed speech recognition ability of 98 percent in the right and left ears.  The puretone threshold average was 17.5 in the right ear and 16.25 in the left ear.  

Upon private audiometric examination in December 2006, pure tone threshold, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
25
40
LEFT
10
5
10
25
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  

On the VA authorized audiological evaluation in August 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
25
35
LEFT
10
5
10
30
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The puretone threshold average was 18.75 in the right ear and 20 in the left ear.  

On the most recent VA authorized audiological evaluation in April 2010, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
35
50
LEFT
10
5
10
30
55

Speech audiometry revealed speech recognition ability of 96 percent in the right and left ears.  The puretone threshold average was 25 in the right ear and 27.5 in the left ear.  

Applying the method for evaluating hearing loss to the results to each of the Veteran's audiological evaluations listed above, reveals Level I hearing acuity in the right ear and left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, DC 6100.  The Board points out that none of the pure tone thresholds recorded in any of the VA examinations reflect exceptional hearing impairment, and thus 38 C.F.R. § 4.86(a) is not for application.

The above analysis reflects that the Veteran is properly receiving a noncompensable rating based on findings from the November 2006, December 2006, August 2007, and April 2010, audiometric testing results, which revealed that the combination of the pure tone threshold averages and speech recognition tests warranted a 0 percent rating under the applicable tables.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized, as indicated above, that disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations; the Board has no discretion in the matter.  See Lendenmann, 3 Vet. App. at 349.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating under 38 C.F.R. § 3.321(b)(1) (2010); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected bilateral hearing loss.  There is no objective evidence revealing that his condition caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.

For all the foregoing reasons, there is no basis for staged rating, pursuant to Hart, and the claim for an increased (compensable) rating for bilateral hearing loss must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

The RO has assigned an noncompensable disability rating for the Veteran's bilateral hearing loss in accordance with the criteria set forth under 38 C.F.R. § 4.85, DC 6100 (2010).


ORDER

An initial (compensable) rating for bilateral hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


